Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 3/9/21. Amended Claims 1-10 are pending.   	
Response to Arguments
Regarding the prior art rejection of Powers, applicant has argued “In Powers, FIG. 5 and 10 show the piston in an up position. In this position, the valve 102 of the means Z is not in a sealing state because fluid can flow through the valve 102. Further, the valve 102 is not "maintained in the sealing state by a wall of the first portion of the piston," as required by claim 1. In contrast, there is a space that allows the valve 102 to move, such as when fluid under pressure is applied to the cylinder. Moreover, it is submitted that, under pressure, sealing ring (o-ring) for valves 101 and 102 would open straight away without a sealing wall to prevent this. The consequence would be a stalled piston neither moving forward nor returning. As 60 is a chamber and not a wall, a properly functioning device of Powers would not fall within the scope of claim 1. Accordingly, it is submitted that the aforementioned rejections of claims 1-10 should be withdrawn.” (p. 5-6). Applicant’s arguments have been fully considered but are not persuasive. As a first matter, there is an issue of indefiniteness present regarding the “first portion” and “second portion” belonging to the piston or the piston chamber. As far as the claims are definite, Powers continues to teach the invention as claimed, as annotated below:




    PNG
    media_image1.png
    892
    457
    media_image1.png
    Greyscale

“second portion of the piston”

    PNG
    media_image2.png
    902
    442
    media_image2.png
    Greyscale

Examiner also notes the fluid interaction with the walls 62, 63 result in the pressure variations that either allow the valve element 102 to seal or not seal (ex. Col. 5, lines 24-68). Examiner notes that language to the effect of particularly pointing out and distinctly claiming applicant’s expandable sealing member 1025 in direct contact with the interior surface of the piston chamber 1003 would overcome the Powers reference. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first portion of the piston" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Lines 13-14 introduce a “piston chamber” which has a “first portion” but this is not in agreement with the language of line 16.
Claim 1 recites the limitation "the second portion of the piston" in line 23.  There is insufficient antecedent basis for this limitation in the claim. Lines 13-14 introduce a “piston chamber” which has a “second portion” but this is not in agreement with the language of line 23.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers (US 3160075).
Regarding Claim 1,
A pneumatic or hydraulic mechanism comprising: 
a housing (A) defining a piston chamber (12 with 60) and having a fluid inlet port (with F, top of Figs. 1, 2, 5, 6, 10, 11) and an exhaust port (bottom Figs. 1, 6, 10, 11); 
a piston (G) slidable in the piston chamber, the piston partitioning the piston chamber into a front chamber (Figs. 1, 5, 6, 10, and 11) and a rear chamber (Figs. 1, 5, 6, 10, and 11), the piston having one or more passages (101) for fluid communication between the rear chamber and the front chamber, the one or more passages being sealed by a sealing mechanism (102 (Z), ex. Fig. 8); 
the sealing mechanism (Figs. 1, 5, 6, 8, 10, 11) having a sealing state in which the sealing mechanism substantially inhibits fluid communication between the rear chamber and the front chamber, and a non-sealing state in which the sealing mechanism allows fluid communication between the rear chamber and the front chamber; 
a movable bumpstop (99) that is movable to seal the exhaust port; 

the piston chamber has a first portion (top part of 12, with 62, ex. Figs. 5, 10) corresponding to the first position of the piston and a second portion (bottom part of 12, with 63, ex. Figs. 6, 11) corresponding to the second position of the piston,
wherein, when the piston is positioned in the first position, the sealing mechanism is in the sealing state and is maintained in the sealing state by a wall of the first portion of the piston (annotated above), and fluid in front of the piston is exhausted from the exhaust port, past the movable bumpstop (Figs. 5, 10); 
upon supply of a fluid to the inlet port, the fluid urges the piston to the second position at which the piston forces the bumpstop to seal the exhaust port (Figs. 6, 11), and the supply of the fluid then causes the sealing mechanism to change to the non-sealing state until the pressure in the rear chamber and the front chamber equalises, allowing the sealing mechanism to return to the sealing state, the sealing mechanism being allowed to change between the sealing state and the non-sealing state by the second portion of the piston (annotated above); and 
upon removal of fluid from the rear chamber, the fluid in the front chamber urges the piston to return to the first position (ex. Col. 6, lines 39-52).  
Regarding Claim 2,
wherein the sealing mechanism comprises a sealing member (102).  
Regarding Claim 3,
wherein the sealing member is an expandable sealing member (102) that is arranged to expand to be in the non-sealing state.  
Regarding Claim 6,
wherein the one or more passages (101; or 150’, Fig. 9) comprises one or more bores.  
Regarding Claim 7,

Regarding Claim 8,
further comprising one or more additional seals (67, 68, 68’) between the piston and the piston chamber.  
Regarding Claim 9,
wherein the exhaust port is one of a plurality of exhaust ports (ex. with 91, Fig. 3; with F, Fig. 2; Figs. 1, 6, 10, 11).  
Examiner note: Currently, the language does not require all the limitations of claim 1 regarding “the exhaust port” to be read in conjunction with “a plurality of exhaust ports”; a “plurality of exhaust ports” is broader than the prior recitation regarding “the exhaust port” and has been treated as such.
Regarding Claim 10,
further comprising a piston rod (46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Powers.
Regarding Claim 5, Powers teaches the invention substantially as claimed except for
wherein the second portion has a plurality of channels.
Powers teaches one channel which is identified as an exhaust port in Claim 1.

    PNG
    media_image3.png
    279
    350
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel/exhaust port of Powers to be plural channels/exhaust ports, as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI, B).
 
Claim 5, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Perkins (US 3651740).
Regarding Claim 5, Powers teaches the invention substantially as claimed except for
wherein the second portion has a plurality of channels.
Powers teaches one channel which is identified as an exhaust port in Claim 1.

    PNG
    media_image3.png
    279
    350
    media_image3.png
    Greyscale

Perkins teaches
wherein the channel/exhaust port is one of a plurality of channel/exhaust ports (64, Figs. 2-5; also for example 65).
Since both references are directed to driving mechanisms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 


_____________________________________________________________________________________
Examiner note: To expedite examination and promote compact prosecution (MPEP 2173.06), the following rejections are being made with a different interpretation of the claim language.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Powers.
Regarding Claim 9, Powers teaches the invention substantially as claimed except for
wherein the exhaust port is one of a plurality of exhaust ports.
Please see examiner note above.

    PNG
    media_image3.png
    279
    350
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust port of Powers to be plural exhaust ports, as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI, B).
 
9 is rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Perkins (US 3651740).
Regarding Claim 9, Powers teaches the invention substantially as claimed except for
wherein the exhaust port is one of a plurality of exhaust ports.
Please see examiner note above.

    PNG
    media_image3.png
    279
    350
    media_image3.png
    Greyscale

Perkins teaches
wherein the exhaust port is one of a plurality of exhaust ports (64, Figs. 2-5; also for example 65).
Since both references are directed to driving mechanisms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust port of Powers to be plural exhaust ports as taught by Perkins in order to provide multiple fluid exits, thereby reducing the chance for debris to block the actuation of the device, improving operability and safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745     

/THOMAS E LAZO/Primary Examiner, Art Unit 3745